[Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] November 20, 2009 VIA ELECTRONIC TRANSMISSION Daniel F. Duchovny, Esq. Special Counsel Office of Mergers and Acquisitions Division of Corporation Finance Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-3628 Re: Presidential Life Corporation Schedule 13D Filed February 17, 2009 by Herbert Kurz File No. 005-31681 Preliminary Proxy Statement on Schedule 14A Filed November 6, 2009 by Herbert Kurz File No. 000-05486 Dear Mr. Duchovny: On behalf of our client, Herbert Kurz (“Mr. Kurz”), we are responding to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in the letter dated November 13, 2009 (the “Comment Letter”) with respect to Mr. Kurz’s solicitation of written consents from the stockholders of Presidential Life Corporation (“Presidential Life” or the “Company”) to, among other things, remove, without cause, all members of the Board of Directors of Presidential Life (the “Board”) other than Mr. Kurz and elect a slate of nominees selected by Mr. Kurz to the Board. Mr. Kurz’s revised preliminary consent solicitation statement and revised preliminary consent card (collectively, the “Revised Preliminary Materials”) are being filed with the Commission in accordance with the provisions of Rule 14a-6(h) of Regulation 14A and Rule 310 of Regulation S-T. Set forth below are Mr. Kurz’s responses to the Comment Letter.For ease of reference, we reproduce below the comments, and include under each comment Mr. Kurz’s Daniel F. Duchovny, Esq. Page 2 response.All page references in Mr. Kurz’s responses are to the marked copies of the Revised Preliminary Materials which are being filed with the Commission and submitted to the Staff. Schedule 13D 1. We note that Mr. Kurz filed his initial Schedule 13D on February 17, 2009. Please tell us the basis upon which Mr. Kurz did not any Schedule 13D or G prior to this date. Mr. Kurz has informed us that, prior to January 2009, he was not aware of the requirement to file statements on Schedule 13D or 13G.When Mr. Kurz became aware of such requirement, he worked diligently to compile his records in order to determine the correct number of shares of the Company's stock he owned, and Mr. Kurz thereafter filed a Schedule 13D at the earliest practicable time.Although Mr. Kurz did not file any Schedule 13D or 13G prior to February 17, 2009, information regarding Mr.
